Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 1 of 23




                  Exhibit 75
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 2 of 23




                                                           BYRNE017206
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 3 of 23




                                                           BYRNE017207
       Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 4 of 23


                                                                                I
                                                                                I

                                                                                II
                                                                                I

Student 1




                                                                                I
                                                                                '
                                                                                I



                                                                                I
                                                                                I
                                                                                I
                                                                                !


                                                                                I

                                                                  BYRNE017208
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 5 of 23




                                                           BYRNE017209
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 6 of 23




                                                           BYRNE017210
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 7 of 23


                                                                         \
                                                                         !




                                                                         '
                                                                         i
                                                                         I


                                                                         I'




                                                           BYRNE017211
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 8 of 23




                                                           BYRNE017212
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 9 of 23




                                                           BYRNE017213
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 10 of 23




    Student 2




                  Student 12




  Student 5




                                                            BYRNE017214
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 11 of 23




Student 12




                                                            BYRNE017215
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 12 of 23




                                                            BYRNE017216
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 13 of 23




                                                            BYRNE017217
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 14 of 23



                                                                          I
                                                                          I

                                                                          !




                                                            BYRNE017218
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 15 of 23




                                                            BYRNE017219
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 16 of 23




                                                            BYRNE017220
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 17 of 23




                                                            BYRNE017221
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 18 of 23




                                                            BYRNE017222
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 19 of 23




                                                            BYRNE017223
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 20 of 23        l




                                                            BYRNE017224
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 21 of 23




                                                            BYRNE017225
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 22 of 23        I




                                                            BYRNE017226
Case 3:17-cv-01104-VLB Document 82-75 Filed 05/15/19 Page 23 of 23




                                                            BYRNE017227
